DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 1 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 1 of the instant application 17/473,048 is encompassed by the combination of claim 1 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 1 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 4 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 4 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 2 of the instant application 17/473,048 is encompassed by the combination of claim 4 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 2 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 7 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 7 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 3 of the instant application 17/473,048 is encompassed by the combination of claim 7 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 3 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 8 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 8 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 4 of the instant application 17/473,048 is encompassed by the combination of claim 8 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 4 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 9 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 9 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 5 of the instant application 17/473,048 is encompassed by the combination of claim 9 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 5 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 1 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claims 9-10 of the instant application 17/473,048 are encompassed by the combination of claim 1 of US 11,140,320 and the Sony IMX 586 reference, allowing claims 9-10 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 1 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 11 of the instant application 17/473,048 is encompassed by the combination of claim 1 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 11 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 10 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 10 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 11 of the instant application 17/473,048 is encompassed by the combination of claim 10 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 11 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 11 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 11 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 12 of the instant application 17/473,048 is encompassed by the combination of claim 11 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 12 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 7 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 7 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 13 of the instant application 17/473,048 is encompassed by the combination of claim 7 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 13 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 8 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 8 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 14 of the instant application 17/473,048 is encompassed by the combination of claim 8 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 14 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 9 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 9 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 16 of the instant application 17/473,048 is encompassed by the combination of claim 9 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 16 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 1 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 19 of the instant application 17/473,048 is encompassed by the combination of claim 1 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 19 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 12 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 12 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 19 of the instant application 17/473,048 is encompassed by the combination of claim 12 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 19 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586”.  It is noted that claim 7 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 7 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
In view of the above, since the subject matter recited in claim 20 of the instant application 17/473,048 is encompassed by the combination of claim 7 of US 11,140,320 and the Sony IMX 586 reference, allowing claim 20 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586” and further in view of Tsuboi et al. US 2019/0191102.  It is noted that claim 7 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 7 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
Claim 7 of US 11,140,320 also does not explicitly disclose that the pre-processing includes at least one of crosstalk compensation, bad pixel correction and merging or reconstruction of multiple exposure pixels, however Tsuboi discloses that it is well known in the digital imaging art for an image capturing device to include pre-processing that includes bad pixel correction (paragraph 39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 7 of US 11,140,320 with the teachings disclosed by Tsuboi so that image signals of acceptable image quality may be captured by providing image processing that corrects bad pixels.
In view of the above, since the subject matter recited in claims 7 and 15 of the instant application 17/473,048 is encompassed by the combination of claim 7 of US 11,140,320 and the Sony IMX 586 and Tsuboi references, allowing claims 7 and 15 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586” and further in view of Tsuboi et al. US 2019/0191102.  It is noted that claim 1 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
Claim 1 of US 11,140,320 also does not explicitly disclose that the core processing includes a demosaicing process, however Tsuboi discloses that it is well known in the digital imaging art for an image capturing device to include demosaicing processing (paragraph 39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of US 11,140,320 with the teachings disclosed by Tsuboi so that image signals of acceptable image quality may be captured by providing image processing that includes domosaicing of images captured in a bayer format.
In view of the above, since the subject matter recited in claim 8 of the instant application 17/473,048 is encompassed by the combination of claim 1 of US 11,140,320 and the Sony IMX 586 and Tsuboi references, allowing claim 8 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 11,140,320 in view of Rehm: Sony IMX586 dated July 23, 2018 “hereinafter referred to as Sony IMX 586” and further in view of Tsuboi et al. US 2019/0191102.  It is noted that claim 10 of US 11,140,320 does not explicitly disclose processing input image data at a bayer format processing mode in a normal environment and processing input image data at a tetra format processing mode in a low light environment, however Sony IMX586 discloses that it is well known in the digital imaging art for an image capturing device to in include an image signal processor that can make full use of a 48 MP bayer sensor to capture high resolution images in a bright light (normal) environment (page 2) and that it is well known for an image capturing device to include an image signal processor that performs quad (tetra) image processing in low light situations such that image data from four pixels is merged and processed as one single pixel resulting in increased low light performance (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 10 of US 11,140,320 with the teachings disclosed by Sony IMX 586 so that image signals of acceptable image quality may be captured in both low light and normal/bright light situations.
Claim 10 of US 11,140,320 also does not explicitly disclose that the core processing includes a demosaicing process, however Tsuboi discloses that it is well known in the digital imaging art for an image capturing device to include demosaicing processing (paragraph 39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 10 of US 11,140,320 with the teachings disclosed by Tsuboi so that image signals of acceptable image quality may be captured by providing image processing that includes domosaicing of images captured in a bayer format.
In view of the above, since the subject matter recited in claim 18 of the instant application 17/473,048 is encompassed by the combination of claim 10 of US 11,140,320 and the Sony IMX 586 and Tsuboi references, allowing claim 18 of the instant Application 17/473,048 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 6, the prior art fails to teach or suggest, an image signal processor having the specific configurations disclosed in claim 6 wherein the image signal processor comprises: a shared circuit which processes input image data and comprises core shared logic; a first circuit that provides, to the shared circuit, a first algorithm which is used by the shared circuit to process the input image data at a bayer format processing mode in a normal environment; and a second circuit, different from the first circuit, that provides, to the shared circuit, a second algorithm which is used by the shared circuit to process the input image data at a tetra format processing mode in a low light environment, wherein the core shared logic performs core processing on the input image data, by using a first core algorithm logic providing bayer format algorithms in the bayer format processing mode, and by using a second core algorithm logic providing tetra format algorithm in the tetra format processing mode, wherein the shared circuit further comprises a pre-processing shared logic, and the pre-processing shared logic performs pre-processing on the input image data, by using a first pre-processing algorithm logic in the bayer format processing mode, and by using a second pre-processing algorithm logic in the tetra format processing mode, , wherein the pre-processing shared logic includes a first pre-processing shared sub-logic and a second pre-processing shared sub-logic, the first pre-processing algorithm logic includes a first pre-processing algorithm sub-logic and a third pre-processing algorithm sub-logic, the second pre-processing algorithm logic incudes a second pre-processing algorithm sub-logic and a fourth pre-processing algorithm sub-logic, the first pre-processing shared sub-logic performs first pre-processing on the input image data, by using the first pre-processing algorithm sub-logic in the bayer format processing mode, and by using the second pre-processing algorithm sub-logic in the tetra format processing mode, and the second pre-processing shared sub-logic performs second pre-processing different from the first pre-processing on the input image data, by using the third pre-processing algorithm sub-logic in the bayer format processing mode, and by using the fourth pre-processing algorithm sub-logic in the tetra format processing mode, wherein the first pre-processing shared sub-logic, the first pre-processing algorithm sub-logic and the second pre-processing algorithm sub-logic are included in a first pre-processing sub-module, and the second pre-processing shared sub-logic, the third pre-processing algorithm sub-logic, and the fourth pre-processing algorithm sub-logic are included in the second pre-processing sub-module.  

Re claim 17, claim 17 discloses an image processing system including an image signal processor having the specific configurations disclosed in claim 6.  Therefore, the reasons for allowance above regarding claim 6 also apply to claim 17. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699